Petition of Community Legal Rights Foundation, Inc., for approval, pursuant to subdivision 5 of section 495 of the Judiciary Law, granted for a period ending March 15, 1974, upon the terms and conditions set forth in our decision in Matter of Monroe County Legal Assistance Corp. (Chemumg Cownty Office) (42 A D 2d 799), and upon the further condition that the project be supervised by an advisory committee comprised of attorneys at law. Herlihy, P. J., Staley, Jr., Greenhlott, Cooke and Kane, JJ., concur.